Citation Nr: 0840251	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  03-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
diabetic retinopathy.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

3.  Entitlement to an initial rating in excess of 60 percent 
for arteriosclerotic heart disease.

4.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD) prior to August 15, 2003, in 
excess of 50 percent between August 15, 2003 and December 9, 
2004, and in excess of 70 percent on and after December 9, 
2004.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for colon polyps.

8.  Entitlement to service connection for acid reflux 
disease.

9.  Entitlement to service connection for degenerative 
arthritis.

10.  Entitlement to service connection for bladder problems 
with incontinence.

11.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

12.  Entitlement to service connection for benign prostate 
hypertrophy and other prostate problems.

13.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a hiatal hernia.

14.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for ulcers (peptic and duodenal).

15.  Entitlement to an effective date earlier than May 8, 
2001 for the grant of a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

The issues of increased ratings and service connection for 
hearing loss and tinnitus come before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the RO in New Orleans, Louisiana on brokerage for the 
Muskogee, Oklahoma, RO, which granted an increased rating of 
30 percent for PTSD, granted service connection for diabetes 
mellitus, diabetic retinopathy and arteriosclerotic heart 
disease, assigning initial ratings of 20, 0 and 60 percent, 
respectively and denied service connection for hearing loss 
and tinnitus and assigned TDIU.  The issues of service 
connection for colon polyps, acid reflux disease, 
degenerative arthritis, bladder problems with incontinence, 
bilateral carpal tunnel syndrome, and benign prostate 
hypertrophy and prostate problems, the issues of reopening 
service connection claims for hiatal hernia and ulcers, and 
the issue of an earlier effective date for TDIU come before 
the Board from an August 2004 rating decision of the Waco, 
Texas, RO on brokerage for the Muskogee, Oklahoma, RO.  

During the pendency of the appeal, increased evaluations from 
30 percent to 50 percent and from 50 percent to 70 percent 
were granted for PTSD by rating decisions dated in October 
2003 and March 2005.  The Board notes, with respect to 
increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

Evidence has been received subsequent to the final 
consideration of the claims by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.

The Board remanded this case in January 2006 to provide the 
veteran with a hearing.  The veteran testified before the 
undersigned at a June 2007 hearing at the RO.  A transcript 
has been associated with the file.

The veteran has testified and his records show that he has 
diabetic neuropathy of the extremities.  The Board finds that 
this is sufficient to raise an informal claim of service 
connection.  The Board REFERS this issue to the RO for 
appropriate action.

The issues of an increased rating for arteriosclerotic heart 
disease and service connection for colon polyps, acid reflux 
disease, degenerative arthritis, bladder problems with 
incontinence, bilateral carpal tunnel syndrome, and benign 
prostate hypertrophy with other prostate problems, the issues 
of reopening service connection claims for hiatal hernia and 
ulcers, and the issue of an earlier effective date for TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetic retinopathy has resulted in no 
field loss, uncorrected vision of 20/40 or better in each eye 
and no irregular, duplicated, enlarged or diminished images.

2.  The veteran's diabetes mellitus does not require 
regulation of activities and the veteran has had no 
ketoacidosis or hypoglycemic episodes requiring 
hospitalization.

3.  Prior to August 13, 2003, the veteran's PTSD was 
productive of intrusive thoughts, nightmares three to five 
nights a week, depression, an exaggerated startle response 
and irritability, while generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal.

4.  On and after August 13, 2003, and prior to December 9, 
2004, the veteran's PTSD was productive of intrusive 
thoughts, nightmares nightly, depression, an exaggerated 
startle response and irritability, auditory hallucinations, 
one ritual behavior, with difficulty in establishing and 
maintaining effective work and social relationships, but not 
deficiencies in most areas.

5.  On and after December 9, 2004, the veteran's PTSD was 
productive of intrusive thoughts, nightmares nightly, 
depression, an exaggerated startle response and irritability, 
one instance of unprovoked violence, auditory hallucinations, 
one ritual behavior, with deficiencies in most areas, but not 
total occupational or social impairment.

6.  The veteran's hearing loss and tinnitus are not at least 
as likely as not related to his inservice noise exposure 
during training and combat.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable evaluation for 
diabetic retinopathy are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a, Code 6011 (2008).  

2.  The criteria for an initial rating greater than 20 
percent for diabetes mellitus are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.119, Diagnostic 
Code 7319 (2008).

3.  The criteria for an initial evaluation greater than 30 
percent for PTSD, prior to August 13, 2003, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

4.  The criteria for an initial evaluation greater than 50 
percent for PTSD, on and after August 13, 2003, and prior to 
December 9, 2004, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

5.  The criteria for an initial evaluation greater than 70 
percent for PTSD, on and after December 9, 2004, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

6.  The veteran's hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).

7.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to the initial adjudications of the veteran's claims, 
letters dated in February 2002 and September 2003 fully 
satisfied the duty to notify provisions as to elements two 
and three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

As to the veteran's increased ratings claims, the 
retinopathy, and diabetes  arise from granted claims of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

As to the first three elements, no prejudice is possible due 
to the substantiation of the original service connection 
claims.  The notice letters sent on these claims did not 
address elements four and five.  The Board finds that this 
omission is not prejudicial.  The veteran was provided copies 
of the diagnostic criteria and the rationale for the assigned 
ratings and effective dates in the Statement of the Case and 
Supplemental Statements of the Case (SSOC) on these issues.  
The veteran was provided ample opportunity to respond and did 
so with the submission of additional argument and evidence, 
followed by readjudication in the April 2005 SSOC.  The Board 
finds that any error is harmless.  See Sanders v. Nicholson, 
487 F.3d 881 (2007).  

In order to satisfy the first Quartuccio element for the 
veteran's increased-compensation claim for PTSD, section 
5103(a) compliant notice must meet the following four part 
test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life;

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a February 2002 letter, which requested that the 
veteran provide evidence describing how his PTSD disability 
had worsened.  In addition, the veteran was questioned about 
the effect that worsening has on his employment and daily 
life during the course of the May 2002, August 2003 and 
December 2004 VA examinations performed in association with 
this claim.  The Board finds that the notice given, the 
questions directly asked and the responses provided by the 
veteran both at interview and in his own statements show that 
he knew that the evidence needed to show that his disability 
had worsened and what impact that had on his employment and 
daily life.  As the Board finds the veteran had actual 
knowledge of the requirement, any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for PTSD.  As will be discussed below, PTSD 
is rated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  This 
is the only Diagnostic Code to rate this disability and it is 
not cross referenced to any other Codes for the purposes of 
evaluation.  See id.  Furthermore, there is no single 
measurement or test that is required to establish a higher 
rating.  On the contrary, the DC contemplates a total of 
circumstances approach.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002), infra.  Furthermore, the April 2003 
Statement of the Case provided the rating criteria.  Any 
error in not providing the rating criteria in an alternative 
form of notice (e.g. a letter) is harmless.  See Vazquez-
Flores.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the rating schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life.  See Vazquez-Flores.  Instead, the 
ratings criteria were provided in the April 2003 Statement of 
the Case (SOC).  The SOC also provided the regulations that 
state that ratings are evaluated on the extent and duration 
of the signs and symptoms of his disability and their impact 
on his employment and daily life.  The September 2003 notice 
letter stated that the disability would be evaluated in 
accordance with the statutory ratings criteria.  The Board 
notes that the ratings criteria are not statutory.  In total, 
the Board finds that the error in the third element of 
Vazquez-Flores notice is not prejudicial.  See Sanders, 
supra.

As to the fourth element, the February 2002 letter did 
provide notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met for the veteran's PTSD 
claim.  The Board, therefore, finds that the requirements of 
Quartuccio are met and that the VA has discharged its duty to 
notify.  See Quartuccio, supra.  

As to the veteran's service connection claims, compliance 
with the first Quartuccio element requires notice of five 
element test of Dingess.  See Dingess, supra.  The February 
and September 2002 letters satisfied the first three elements 
of Dingess notice on the service connection claims.  Since 
the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the duty to notify is 
fully satisfied for the service connection claims.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
2004.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  Specifically, 
the veteran did not indicate a worsening in his conditions 
during his hearing before the undersigned or in his August 
2008 submission of additional evidence.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

In the veteran's service connection claims, the veteran was 
afforded medical examination to obtain an opinion as to 
whether his hearing loss or tinnitus condition can be 
directly attributed to service.  Further examination or 
opinion is not needed on the hearing loss and tinnitus claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to increased ratings 
for his diabetes mellitus, diabetic retinopathy, and PTSD.  
For the reasons that follow, the Board concludes that 
increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a. Diabetic Retinopathy

Damage to the retina may be rated as 10 percent disabling if 
there are localized scars, atrophy, or irregularities of the 
retina that are centrally located with irregular, duplicated, 
enlarged or diminished images.  38 C.F.R. § 4.84a, Code 6011 
(2008).  Otherwise, eye impairment is rated on the basis of 
impairment of central visual acuity.  The best distant vision 
after the best correction by glasses will be the basis for 
rating.  38 C.F.R. §§ 4.75, 4.84a, Codes 6063-6079 (2008).  
The criteria for a compensable evaluation requires that the 
best corrected visual acuity be 20/50 in one eye and 2/40 in 
the other eye or worse.  38 C.F.R. § 4.84a, Code 6079.  
Visual impairment can also be rated on the basis of loss of 
field of vision.  38 C.F.R. § 4.76, 6080, 6090 (2008).  

In February 2002, the veteran was noted to have diabetic 
retinopathy of the left eye.  The veteran had corrected 
vision of 20/20 in the right and 20/25 in the left eye.  The 
veteran had no field loss and no image distortion.  

The veteran had an August 2003 VA examination for his eyes.  
The veteran's chief complaint was occasional blurred vision.  
The veteran's uncorrected vision was 20/40 bilaterally.  The 
examiner noted nuclear sclerotic cataracts, which were 
unrelated to the veteran's diabetic retinopathy.

The veteran had an August 2004 VA examination.  The veteran 
was provided with a new prescription, which gave him a best 
corrected vision of 20/20.  There is no indication of retinal 
damage on fundoscopic examination.  There is no evidence of 
measured field restriction or image distortions or 
duplications.  

The veteran was seen in February 2007, complaining of double 
vision.  The veteran's eyesight was 20/20 after correction 
and the double vision could not be reproduced by the 
examiner.  The veteran had a small deviation on examination.  
The examiner noted that the veteran's eye problems were 
"challenging to measure and often with inconsistent 
findings."  The examiner noted that this had been a problem 
with the veteran in previous treatment.  

The veteran was seen for a July 2008 ophthalmology exam.  The 
veteran was complaining of difficulty reading.  The veteran 
had full confrontation fields, full motility and 20/20 
corrected vision.  The veteran was noted to have 
intermittent, alternating exotropia.  On fundoscopic 
examination, no retinopathy was found.  

The Board notes that exotropia is defined as "strabismus in 
which there is permanent deviation of the visual axis of one 
eye away from that of the other, resulting in diplopia."  
Dorland's Illustrated Medical Dictionary 656 (30th ed. 2003).  
The veteran's complaints of double vision have been 
associated with exotropia and not diabetic retinopathy.  Some 
records find exotropia that do not find retinopathy.  The 
Board finds that the veteran's double vision is not a part of 
the veteran's diabetic retinopathy.  The Board will exclude 
those complaints when rating the veteran.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (When it is not possible to 
separate the effects of the service-connected condition from 
a nonservice- connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  Similarly, 
the Board will not incorporate the veteran's cataract 
findings discussed above.  

In short, the evidence shows that the veteran's best 
corrected vision is better than 20/40 in both eyes, without 
field loss or image problems due to retinopathy.  The veteran 
does appear to have intermittent exotropia, which is a 
muscular disorder and not a retinal disorder.  The criteria 
for a compensable rating, for field loss, visual acuity or 
image distortion, are not met.  See 38 C.F.R. § 4.84a, Code 
6011, 6063-6079, 6080, 6090.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

The Board has also considered an extraschedular evaluation.  
The determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step 
inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  
Initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; 
see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a 
threshold finding that the evidence before VA presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate is required for extraschedular consideration 
referral).  

The schedular evaluation for the veteran's diabetic 
retinopathy is not inadequate.  As fully detailed above, 
higher disability ratings are available for such a disorder 
where specific criteria are met.  The veteran does not meet 
the schedular criteria for a higher disability rating.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



b. Diabetes Mellitus

The veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2008).  A 20 percent rating is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating is assigned when the 
condition requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned when more than 
one daily injection of insulin is required with restricted 
diet, and regulation of activities (avoiding strenuous 
occupational and recreation activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.

The veteran has had no hospitalizations for his diabetes, or 
episodes of ketoacidosis or hypoglycemic reactions.  The 
Board has reviewed the veteran's VA treatment records and can 
find no instance of any of these complications.  The 
veteran's VA treatment records over the 2001 to 2008 period 
show that the veteran has been taking oral hypoglycemic 
medication (Metformin) twice daily.  There is no record of 
diabetic coma or hospitalization specifically for diabetes.  
Without evidence of ketoacidosis or hypoglycemic reactions, 
the criteria for ratings of 60 and 100 percent are not met.  
See 38 C.F.R. § 4.119, DC 7913.  

The only remaining rating available is a 40 percent rating 
for insulin, restricted diet and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) 
(the conjunctive "and" contained in Diagnostic Code 7913 
reflects that all criteria must be met to establish 
entitlement to a 40 percent rating); see also Melson v. 
Derwinski, 1 Vet. App. 334 (1991).  The veteran has no 
medically required regulation of activities.  While not 
specifically addressed at the veteran's May 2002 VA 
examinations, the veteran reported he had recently lost ten 
pounds due to increased exercise.  The veteran's December 
2004 VA examination showed no regulation of activities.  The 
veteran reported three episodes of hypoglycemia in the 
previous year, but these did not require hospital treatment.  
The veteran denied any restriction of activities.  No 
regulation of activities has been ordered in his VA treatment 
records.  The veteran had a July 2008 diabetic management 
evaluation.  The report recommends that the veteran engage in 
increased exercise, not less.  The criteria for a 40 percent 
rating have not been met.  See 38 C.F.R. § 4.119, DC 7913.  

Compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).  During 
the course of this appeal, the RO granted service connection 
for diabetic retinopathy, evaluated as noncompensably 
disabling, arteriosclerotic heart disease, associated with 
diabetes mellitus type 2, evaluated as 60 percent disabling, 
and erectile dysfunction, associated with diabetes mellitus 
evaluated as noncompensably disabling.  The RO has also 
granted entitlement to special monthly compensation (SMC) 
based on loss of use of creative organ.  The Board has 
considered the existence of the veteran's complications in 
evaluating his diabetes mellitus.  The veteran's heart 
disease is separately rated at 60 percent, and cannot be 
incorporated into the DC 7913 rating.  The veteran's erectile 
dysfunction does not have a distinct rating but is 
compensated via his award of SMC.  The veteran's diabetic 
retinopathy is not compensable, as discussed above.  The 
retinopathy, however, is so slight that it is sometimes not 
found on examination.  The veteran also complains of diabetic 
neuropathy of the extremities.  As noted in the Introduction, 
the Board has referred this for action by the RO.  The 
criteria for a 100 percent require ketoacidosis or 
hypoglycemic reactions requiring hospitalizations or weekly 
visits to a diabetic care provider, which are not evident in 
the veteran's records, in addition to noncompensable 
complications.  See 38 C.F.R. § 4.118.  Without the 
hospitalizations or weekly care visits, the Board concludes 
that these complications are not sufficient to merit a 100 
percent rating.  

In sum, the Board concludes that the veteran's diabetes 
mellitus is no more than 20 percent disabling.  Based on all 
the evidence of record, the Board finds that the veteran has 
been able to maintain good control over his blood glucose 
level with oral hypoglycemic agents.  There is no competent 
evidence of ketoacidosis, hypoglycemic episodes or 
hospitalization.  Thus, his disability does not meet the 
criteria necessary to support a 40 percent, or higher, rating 
under DC 7913.  

The Board has considered the rule of Fenderson, supra.  As 
the Board concludes that an initial rating beyond 20 percent 
is not warranted, the rule of Fenderson is not for 
application.

The Board has also considered an extraschedular evaluation.  
As discussed above, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Under the 
approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule; therefore, the assigned schedular evaluation 
is adequate, and no referral is required.  See VAOPGCPREC 6-
96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  

The schedular evaluation for the veteran's diabetes mellitus 
is not inadequate.  As fully detailed above, higher 
disability ratings are available for such a disorder where 
specific criteria are met.  The veteran does not meet the 
schedular criteria for a higher disability rating.  It does 
not appear that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  His symptoms are consistent 
with the ratings criteria, and have been contemplated in the 
disability ratings that have been assigned.  In other words, 
he does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating for diabetes mellitus.  The Board concludes that the 
criteria for a rating in excess of 20 percent are not met.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

d. PTSD

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. § 
4.130 (2008).

Ratings are assigned according to the manifestation of 
particular symptoms.  The use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

The current 30 percent disability rating requires:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  
After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 30 percent evaluation prior to August 15, 
2003, 50 percent between August 15, 2003 and December 9, 
2004, and 70 percent on and after December 9, 2004, 
adequately compensates the veteran for his PTSD. 

Prior to August 13, 2003, the evidence consists of a May 2002 
VA examination report.  The veteran reported increasing 
nightmares, three to five a week.  His tossing and turning 
has forced him to sleep in a separate bed from his wife.  The 
veteran discussed intrusive daytime thoughts, almost daily.  
These contribute to a bad mood for the remainder of the day.  
He indicated that he was generally irritable and difficult to 
get along with.  The veteran also reported occasionally 
threatening people and coming near to violence.  The veteran 
reported limited friendships and his relationship with his 
wife was strained.  On examination, the veteran was casually 
and appropriately dressed.  The veteran was oriented times 
four.  His affect was appropriate and slightly down.  The 
veteran had fair to good memory functioning.  There was no 
evidence of a formal thought disorder.  When asked about 
hallucinations, the veteran mentioned vague images that he 
has had from time to time and angry outbursts.  The veteran 
was not experiencing hallucinations or delusions at the time 
of the examination.  The veteran was noted to be slightly 
nervous and fidgety with partial eye contact.  The veteran 
was not having suicidal or homicidal ideation or intent.  The 
veteran had good abstract thinking and concentration.  The 
veteran performed serial sevens rapidly and without error.  
There was no impairment of thought or communication on the 
examination.  The examiner assigned a GAF score of 52.  

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

The Board finds that the veteran's symptoms approximate the 
criteria for a 30 percent rating more than a 50 percent or 
higher rating.  The veteran's affect was appropriate.  The 
veteran's communications skills were intact, without 
circumstantial, circumlocutory, or stereotyped speech.  He 
did not report panic attacks more than once a week.  The 
veteran's memory was intact and he performed well in 
cognitive and concentration testing.  There appears to be no 
difficulty in understanding complex commands.  The veteran 
performed well in abstract thinking.  The veteran does have 
some disturbance of mood due to his intrusive thoughts and 
resulting strain on his relationships.  There is some 
indication of possible past hallucinations, but the veteran 
did not appear to be suffering from these at the time.  The 
examiner evaluated these symptoms as a moderate level of 
symptoms.  The Board agrees.  The criteria for a rating in 
excess of 30 percent prior to August 13, 2003, are not met.  
See 38 C.F.R. § 4.130.  

The veteran had an August 13, 2003 VA examination on which 
his 50 percent rating is based.  The veteran's intrusive 
thoughts occurred daily.  He reported nightmares every night.  
The veteran reported more time crying and in a saddened state 
of mind than he used to.  The veteran reported driving past 
his house during his intrusive thoughts and tending to lose 
concentration.  The veteran reported having only one friend, 
having recently lost the other.  His relationship with his 
family continued to be strained.  On examination, the veteran 
was casually and appropriately dressed and oriented times 
four.  The veteran's short term memory was grossly intact and 
his long term memory seemed to be as well.  There was no 
evidence of a thought disorder, sense of derailment, 
tangentiality or circumlocution.  The veteran was not 
suicidal or homicidal.  The veteran said that he does hear 
noises as if people are around his house; these were 
hallucinatory phenomena.  The veteran reported getting up 
repeatedly during the night to check the house, taking his 
shotgun with him.  The veteran's cognitive function and 
abstract thinking were good.  The veteran performed poorly on 
the serial sevens test, indicating difficulty concentrating.  
The veteran was given a GAF score of 47.  

According to DSM-IV, a score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

The Board finds that the veteran's PTSD symptoms do not 
approximate the needed symptoms for a rating in excess of 50 
percent on and after August 13, 2003, and before December 9, 
2004.  The veteran's judgment and insight remain intact.  The 
veteran's family relations are impaired by his irritability 
and anger, but these are part of both the 50 and 70 percent 
criteria.  The veteran's mood appeared to be intact and 
congruent.  The veteran's thinking is not impaired, though 
his judgment, as influenced by his symptoms, may be.  The 
veteran's speech and communication is not illogical, obscure, 
or irrelevant.  The veteran does not appear to be in a near-
continuous panic, though he does have near constant 
depression.  From the description he and his wife provide, 
the veteran's ability to function independently, 
appropriately and effectively is not impaired by his 
depression.  His concentration and driving are impaired by 
his intrusive thoughts, which is not the same thing.  The 
veteran is not suicidal or homicidal.  The veteran does 
appear to habitually check the house repeatedly at night; 
however, this does not appear to interfere with routine 
activities.  There are no other obsessional rituals.  At this 
point, the veteran does not have impaired impulse control 
(such as unprovoked irritability with periods of violence) or 
spatial disorientation.  The veteran also does not appear to 
neglect his personal appearance and hygiene.  Of the criteria 
listed for the 70 percent rating, the veteran has some 
hallucinations and ritually checks the house.  These appear 
to happen at night and do not appear to materially impair his 
ability to function with others, when he is around them.  The 
veteran's intrusive thoughts impair his concentration, memory 
and judgment, but his cognitive functioning appears otherwise 
intact.  The veteran's communication ability remains intact.  
These problems show difficulty in establishing and 
maintaining effective work and social relationships, but not 
deficiencies in most areas.  On balance, the Board finds that 
the veteran's symptoms are more like the criteria of a 50 
percent rating than those for a 70 percent rating.  An 
initial rating in excess of 50 percent on and after August 
13, 2003, and before December 9, 2004, is not warranted.  See 
38 C.F.R. § 4.130.  

In evaluating the veteran's third rating stage, 70 percent on 
and after December 9, 2004, the Board notes that the veteran 
does not display the symptoms for a 100 percent rating.  The 
record consists of a December 9, 2004 VA examination, some 
treatment records and the veteran's statements and testimony.  
The veteran has not been shown to have gross impairment in 
thought processes or communication.  The veteran has reported 
some auditory hallucinations in that he reports hearing 
sounds of people around his house.  He has reported being, 
and his wife confirms, increasingly irritable and prone to 
angry outbursts.  The veteran has reported a short temper in 
dealing with others and punching his 17 year old son once at 
his December 9, 2004 VA examination, but a single incident 
does not constitute a persistent danger of hurting self or 
others.  The veteran does not have suicidal or homicidal 
ideation or intent.  The veteran and his wife have not shown 
that the veteran has intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene) due to his PTSD, although his heart and 
diabetes disabilities have constrained him considerably.  
There is no evidence of disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  On balance, the veteran has one of the symptoms of 
the criteria for a 100 percent.  The veteran has deficiencies 
in most areas, but not total occupational or social 
impairment.  The Board finds that the preponderance of the 
evidence is against total occupational or social impairment.  
A rating in excess of 70 percent must be denied.  See 
38 C.F.R. § 4.130. 

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the currently assigned staged ratings of 30, 50 and 70 
percent are appropriate to the veteran's symptoms.  
Accordingly, further staged ratings are inapplicable.  See 
id.  

The Board has also considered an extraschedular evaluation.  
As discussed, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; 
see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  

The schedular evaluations for the veteran's PTSD are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for such a disorder where specific 
criteria are met.  The veteran does not meet the schedular 
criteria for a higher disability rating.  It does not appear 
that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  His symptoms are consistent 
with the ratings criteria, and have been contemplated in the 
disability ratings that have been assigned.  In other words, 
he does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's PTSD claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the PTSD 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

The veteran contends that he has hearing loss and tinnitus as 
a result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The veteran 
underwent a May 2002 VA examination which reported that the 
veteran had puretone thresholds of 40 dB or greater in the 
2000, 3000 and 4000 ranges in both ears.  The veteran's 
speech recognition scores were 84 percent for the right ear 
and 80 percent for the left.  The report also diagnoses 
tinnitus.  The Board is satisfied by the evidence of current 
disability as to both claims.  

The veteran contends that he has hearing loss and tinnitus as 
a result of combat noise exposure.  Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of such if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The veteran's unit records 
establish that his unit did come under fire and members of 
the unit were killed in actions with the enemy.  The Board 
concedes that noise exposure is consistent with the 
conditions of combat and that the veteran is presumed to have 
been present with his unit.  Inservice noise exposure is 
conceded.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

The veteran's service ended in October 1967.  Service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units, as 
it is presumed they were obtained using the ASA standards, 
unless shown otherwise.  The military audiograms in this case 
conducted in 1967 must be converted from ASA to ISO units.  
Essentially, that means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 500 Hertz and 5 decibels at 4000 Hertz.  

At entrance to service, the veteran underwent a September 
1965 physical examination, including an audiogram.  In ISO 
units, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
NA
0
LEFT
15
10
10
NA
10

Speech recognition ability was not tested.

The veteran underwent an October 31, 1967, separation 
examination.  The veteran had an audiogram test done.  In ASA 
units, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NA
15
LEFT
15
10
10
NA
5

Speech recognition ability was not tested.

Thus, while the veteran may have had noise exposure during 
service, he did not have a disability at separation from 
service.  Indeed, he had hardly any worsening in his ability 
to hear in the right ear and no worsening at all in the left.  
There is no notation or complaint of any ear disorder.  The 
veteran indicated that he had no ear trouble on his report of 
medical history that accompanies his October 1967 examination 
report.  There is no suggestion of tinnitus in the service 
treatment records.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The RO requested the May 2002 VA examination in part to 
determine whether the veteran had hearing loss as a result of 
service.  Audiometric testing was performed and the veteran's 
post-service noise exposure history was taken.  The veteran 
reported a post-service history of working as a meat cutter 
and grocer many years after service without hearing 
protection.  The veteran reported that his tinnitus had been 
a problem for the previous eight to ten years.  The examiner 
opined that the veteran's hearing loss was not at least as 
likely due to noise exposure in service.  

The Board has reviewed the remaining record for any evidence 
in favor of the veteran's claim.  August 2003 and February 
2007 VA treatment notes indicate that the veteran was seen 
for hearing checkups.  On both occasions, the veteran 
reported his history of inservice noise exposure and denied 
later occupational noise exposure.  In his August 2003 visit, 
the veteran stated that he had tinnitus after a grenade 
exploded near him during training.  The examiners did not 
further comment on the likely etiology of his hearing loss.  

The Board notes that information simply recorded by a medical 
examiner, unenhanced by any additional medical comment, does 
not constitute 'competent medical evidence' because a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The examiners merely copied down 
the veteran's self reported history and did not offer any 
independent judgment.  The Board finds that these records are 
not competent medical evidence as to nexus.  See id.  

The Board finds that the May 2002 audiologist's opinion 
outweighs the veteran's statements.  While the Board concedes 
that noise exposure is a normal and expected feature of 
combat, the Board finds that the veteran's current hearing 
loss is not at least as likely as not related to service.  
Service connection on a direct basis must be denied.  See 
Hickson, supra.  

Similarly, the Board finds that the veteran's tinnitus is not 
related to service.  The veteran changed his account after 
initial denial of his claim.  In May 2002, he reported that 
his tinnitus had been problematic for eight to ten years and 
did not report a history of tinnitus back to service.  The 
veteran also endorsed occupational noise exposure for almost 
three decades after service.  The veteran then denied 
occupational noise exposure at later dates with tinnitus 
dating to service.  The switch renders the veteran's account 
not credible.  Furthermore, in light of the audiologist's 
opinion that the veteran's hearing loss is not related to 
service, a relationship of tinnitus to service becomes less 
likely.  The Board finds that because there is no evidence of 
tinnitus during service or at separation and the veteran's 
account is not credible, the veteran's tinnitus is not at 
least as likely as not related to service noise exposure.  
Service connection for tinnitus must be denied.  See Hickson, 
supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(including sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is 
no evidence to show that the veteran's hearing loss was 
manifest to a compensable degree within one year of 
separation.  The veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial, compensable rating for diabetic 
retinopathy is denied.

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.

Entitlement to a rating in excess of 30 percent for PTSD 
prior to August 15, 2003, in excess of 50 percent between 
August 15, 2003 and December 9, 2004, and in excess of 70 
percent on and after December 9, 2004, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran's arteriosclerotic heart disease has been 
evaluated as 60 percent disabling under Diagnostic Code 7005.  
38 C.F.R. § 4.104, DC 7005.  Under that DC, the maximum 
rating is 100 percent, which is warranted for chronic 
congestive heart failure; or work-load of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Id.  

The veteran was noted to have congestive heart failure in 
January and September 2002.  The veteran had a December 2004 
VA examination, which estimated that the veteran had METs of 
8.20 and congestive heart failure with an ejection fraction 
of 30-35 percent.  

There has been no assessment as to whether the veteran's 
congestive heart failure can be characterized as "chronic" 
or "acute".  The Board remands for an examination and 
opinion as to the character of the veteran's congestive heart 
failure.

In addition to the claims decided above, the veteran brought 
a variety of other service connection claims.  The issues of 
service connection for colon polyps, acid reflux disease, 
degenerative arthritis, bladder problems with incontinence, 
bilateral carpal tunnel syndrome, and benign prostate 
hypertrophy with other prostate problems and the issues of 
reopening service connection claims for hiatal hernia and 
ulcers were denied in an August 31, 2004 rating decision of 
the Waco, Texas, RO.  The issue of an earlier effective date 
for TDIU was partially granted in the same rating decision.  
The RO received a submission from the veteran on August 12, 
2005, comprised of his prior statements and medical evidence 
which he believes supports those claims decided in the August 
2004 rating decision with a note indicating that he waived 
his right to a RO hearing on this appeal.  The Board finds 
that this submission was sufficient to constitute a Notice of 
Disagreement and was received within one year of notification 
of the August 2004 rating decision.  The claims must be 
remanded to allow the RO to provide the veteran with a 
statement of the case (SOC) on these issues.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, the issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a statement 
of the case as to the issues of service 
connection for colon polyps, acid reflux 
disease, degenerative arthritis, bladder 
problems with incontinence, bilateral 
carpal tunnel syndrome, and benign 
prostate hypertrophy with other prostate 
problems, the issues of reopening service 
connection claims for hiatal hernia and 
ulcers, and the issue of an earlier 
effective date for TDIU.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these issues 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claims should not be certified to the 
Board.

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his cardiovascular 
disability.  Sufficient evaluations should 
be scheduled to evaluate the veteran's 
cardiac symptomatology.  The examiner 
should also comment on whether congestive 
heart failure exists and whether such 
heart failure is "chronic" or "acute".  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


